Smith, Judge.
Contrary to appellant Kroger’s contention, there was evidence adduced at trial which would support a jury determination that Kroger was negligent in allowing appellee Hicks to slip and fall, breaking her hip, in a pool of water on the floor of its store. There is thus no merit in appellant’s sole enumeration of error, asserting that the trial court should have granted its motion for directed verdict, and we affirm the court’s denial of the motion.

Judgment affirmed.


Quillian, P. J, and Birdsong, J., concur.

Argued September 12, 1979
Decided January 7, 1980 —
Rehearing denied January 24, 1980
Douglas Dennis, Wade K. Copeland, for appellant.
John L. Coney, Barbara V. Tinsley, for appellee.